Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/887,581 filed on 05/292020.   Claims 1-21 are pending in the application.

Claim Objections
2.  Claims 2-6 and 9-19 are objected to because of the following informalities:  in line 1 replace “wherein” with --, wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-6, 10-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable by Wheeler et al. (U.S. Patent 9,770,185) in view of Ma (U.S. Pub. No.: 20210015604).
4.  As to claims 1 and 20 Wheeler discloses: 
Claim 1 A watch (col.10, ll.31-67; col.11, ll.1-36) charging assembly comprising:
a coil configured to pass electric current received at a first or second contact pad (program instructions 872 could include instructions for operating switches or other electrical components to gate power/pass electric current from the electrical contacts 840, 845 to the recharger and from the recharger to the rechargeable battery 835; the rechargeable battery could be recharged wirelessly using electromagnetic energy received by a coil and other wireless charging circuitry disposed in the wearable device 100/800 (not shown) – col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; Figs.1, 8);
a back plate having a pair of conductive inserts, each conductive insert aligned with and contacting each contact pad (each of the electrical contacts is bonded to corresponding pad; a first electrical contact 160/840 and a second 170/845 electrical contact protruding from the housing 130 could contact skin at the external surface of the body - col.6, ll.3-5; col.6, ll.17-19; col.6, ll.36-49; col.6, ll.60-67; col.7, ll.1-8; col.17, ll.5-23; Figs.1, 8), the back plate with the coil form the charging assembly (col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; col.9, ll.64-67; col.10, ll.1-5; Figs.1, 8); and
wherein when worn, the charging assembly receives electric current from the wearer to charge the rechargeable battery of the wristwatch (col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; Figs.1, 8).
With respect to claim 1 Wheeler does not explicitly describe a charging assembly, wherein a membrane affixed to the coil.
As to claim 1 Ma in combination with Wheeler discloses a charging assembly, wherein a membrane affixed to the coil (an antenna 16 can be one or more inductive coils that are disposed within the protective membrane 20 for transmitting energy that are used for at least one of receiving power - ¶ 322).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ma’s teaching regarding the charging assembly, wherein the membrane affixed to the coil to modify Wheeler’s invention by forming a hermetic seal around the components of the charging assembly in order to protect these components (¶ 314).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Ma in combination with Wheeler do not explicitly describe that the charging assembly is configured to be attached to a bottom or underside of a rechargeable battery operated wristwatch.  However, Ma in Fig.1A shows that the charging assembly located around the rechargeable battery/storage device 26.  It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Ma’s Wheeler’s inventions by locating the charging assembly to be attached to a bottom or underside of a rechargeable battery to reduce surface of wristwatch in X, Y axis.
Claim 20 A watch (col.10, ll.31-67; col.11, ll.1-36) with a built in charging assembly comprises:
a watch with a rechargeable battery (col.10, ll.31-67; col.11, ll.1-36) and configured to be recharged through a coil (col.9, ll.38-41); and
a watch charging assembly having:
a coil configured to pass electric current received at a first or second contact pad (program instructions 872 could include instructions for operating switches or other electrical components to gate power/pass electric current from the electrical contacts 840, 845 to the recharger and from the recharger to the rechargeable battery 835; the rechargeable battery could be recharged wirelessly using electromagnetic energy received by a coil and other wireless charging circuitry disposed in the wearable device 100/800 (not shown) – col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; Figs.1, 8);
a back plate having a pair of conductive inserts, each conductive insert aligned with and contacting each contact pad (each of the electrical contacts is bonded to corresponding pad; a first electrical contact 160/840 and a second 170/845 electrical contact protruding from the housing 130 could contact skin at the external surface of the body - col.6, ll.3-5; col.6, ll.17-19; col.6, ll.36-49; col.6, ll.60-67; col.7, ll.1-8; col.17, ll.5-23; Figs.1, 8), the back plate with the coil form the charging assembly (col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; col.9, ll.64-67; col.10, ll.1-5; Figs.1, 8); and
wherein when worn, the charging assembly receives electric current from the wearer to charge the rechargeable battery of the wristwatch (col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; Figs.1, 8).
With respect to claim 20 Wheeler does not explicitly describe a charging assembly, wherein a membrane affixed to an inductive coil.
As to claim 20 Ma in combination with Wheeler discloses a charging assembly, wherein a membrane affixed to an inductive coil (an antenna 16 can be one or more inductive coils that are disposed within the protective membrane 20 for transmitting energy that are used for at least one of receiving power - ¶ 322).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ma’s teaching regarding the charging assembly, wherein the membrane affixed to the inductive coil to modify Wheeler’s invention by forming a hermetic seal around the components of the charging assembly in order to protect these components (¶ 314).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 20 Ma in combination with Wheeler do not explicitly describe that the charging assembly is configured to be attached to a bottom or underside of a rechargeable battery operated wristwatch.  However, Ma in Fig.1A shows that the charging assembly located around the rechargeable battery/storage device 26.  It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Ma’s Wheeler’s inventions by locating the charging assembly to be attached to a bottom or underside of a rechargeable battery to reduce surface of wristwatch in X, Y axis.
5.  As to claims 10-13, 15-17 and 19 Wheeler in combination with Ma recites: 
Claim 10 The watch charging assembly, wherein the back plate has a pair of holes for receiving the conductive inserts, each hole sized to receive one of the conductive inserts (col.1, ll.24-30; col.6, ll.1-5; col.6, ll.50-67; col.7, ll.1-8; col.9, ll.24-41);
Claim 11 The watch charging assembly, wherein each conductive insert comprises a non-metal housing extending around a perimeter of the conductive insert and configured to fit into the holes of the back plate; and a metal conductive portion configured to contact a wearer's skin (col.3, ll.29-36; col.7, ll.22-39);
Claims 12-13 The watch charging assembly, wherein the metal conductive portion has a plurality of pins, each pin projecting from the metal portion to a tip end to increase contact intensity at the skin (col.6, ll.60-67; col.7, ll.1-8);
Claim 15 The watch charging assembly, wherein the contact pads of the coil are engaged and in contact with the metal portion of the conductive inserts to pass electric current into the coil (col.6, ll.3-5; col.6, ll.17-19; col.6, ll.36-49; col.6, ll.60-67; col.7, ll.1-8; col.17, ll.5-23; Figs.1, 8)
Claim 16 The watch charging assembly, wherein the metal conductive portion of the inserts is made of highly conductive metal (col.6, ll.20-35);
Claim 17 The watch charging assembly, wherein the highly conductive metal is one of copper, gold, gold plated metal, silver or other conductive metallic material (col.6, ll.20-35);
Claim 19 The watch charging assembly, wherein the charging assembly is configured to attach to a smart wristwatch configured to be wirelessly charged by a coil (col.18, ll.35-44; col.13, ll.62-65; col.9, ll.38-41; Figs.1, 8).
6.  As to claims 2-6 and 14 Ma in combination with Wheeler describes: 
Claim 2 The watch charging assembly, wherein the coil is a pancake coil (¶¶ 269; 322, see also definition of pancake coil in   https://www.merriam-webster.com/dictionary/pancake%20coil#:~:text=Definition%20of%20pancake%20coil,having%20a%20flat%20spiral%20form).
Claim 3 The watch charging assembly, wherein the coil extends through a first pass through connection on a first side of the membrane, the coil passes through the first pass through connection and extends to the first contact pad from the first pass through connection on a coil side of the membrane (¶¶ 269; 315-319);
Claim 4 The watch charging assembly, wherein the coil is spirally wound from the first pass through connection on the coil side of the membrane to a second pass through connection on the coil side of the membrane at the second contact pad (¶¶ 269; 315-319; 322; Fig.1A);
Claims 5-6 The watch charging assembly, wherein the membrane is affixed to the back plate (¶¶ 269; 314; 325);
Claim 14 The watch charging assembly, wherein the coil is hermetically sealed in the membrane (¶¶ 269; 314; 325).
7.  Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Wheeler in view of Ma and further in view of Jaax et al. (U.S. Pub. No.: 20090082835).
With respect to claims 7-9 and 18 Wheeler and Ma do not explicitly describe the watch charging assembly further comprising a plurality of magnets, a plurality of elastomeric suction cups and plurality of snap clips.
As to claims 7-9 and 18 Jaax in combination with Wheeler and Ma discloses:
Claim 7 The watch charging assembly further comprises a plurality of magnets configured to be positioned in the back plate along a periphery of the back plate to hold the charging assembly to the bottom or underside of a watch magnetically (¶¶ 162; 164; 169; 196);
Claim 8 The watch charging assembly further comprises a plurality of elastomeric suction cups configured to hold the charging assembly to the bottom or underside of the watch by vacuum when the suction cups are compressed against the watch (¶¶ 223-224; 215); 
Claim 9 The watch charging assembly, wherein the bottom plate has a plurality of snap clips around an edge of the bottom plate configured to be attached to a watch with edges or grooves configured to receive the snap clips to attach the assembly to the watch (¶¶ 154; 172; 180-181; 183; 186-187; 189; 191; 196; 215);
Claim 18 The watch charging assembly, wherein the back plate is made of non-conductive plastic (¶¶ 205; 218; 221).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Ma’s teaching regarding the watch charging assembly further comprising a plurality of magnets, a plurality of elastomeric suction cups and plurality of snap clips to modify Wheeler’s and Ma’s inventions by allowing the charging assembly to be precisely and removably positioned in a variety of locations relative to the user's body (¶ 314).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851